—In a matrimonial action in which the parties were divorced by a judgment entered October 3, 1989, the *503plaintiff wife appeals from so much of an order of the Supreme Court, Suffolk County (Kitson, J.), dated June 22, 1992, as denied that branch of her motion which was for attorneys’ fees and expenses in connection with her receivership of the defendant husband’s property.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly denied the wife’s application for an award of attorneys’ fees and expenses in connection with her appointment as receiver of the husband’s property (see, CPLR 6401 [b]). Under the circumstances of this case, the wife is entitled to no further compensation beyond the permitted statutory compensation for receivers (see, CPLR 8004 [a]). Balletta, J. P., Rosenblatt, Ritter and Friedmann, JJ., concur.